Citation Nr: 0210586	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  94-49 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for acne and 
folliculitis of the back, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of bilateral 5th digit hammertoe surgery, currently 
separately evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to 
February 1979 and from January 1980 to September 1981.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In September 1996 and December 1998 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. The veteran's acne and folliculitis of the back is 
manifested primarily by constant itching, extensive 
hyperpigmentation, prominent follicle and numerous pustules 
with occasional inflammatory papules; there is no evidence of 
ulceration, extensive exfoliation or crusting, or of systemic 
or nervous manifestations and it is not exceptionally 
repugnant.

3.  The veteran's postoperative residuals of bilateral 5th 
digit hammertoe surgery is currently manifested by subjective 
complaints of chronic foot pain with prolonged standing or 
walking, with objective findings of normal alignment of the 
toes, and full range of motion in both ankles and all digits 
except for the bilateral 5th digits which showed no voluntary 
range of motion, assessed as of no clinical consequence.  The 
evidence shows no more than moderate disability in each foot.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for acne vulgaris and folliculitis of the back have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800, 7806 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
each for postoperative residuals of bilateral 5th digit 
hammertoe surgery, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The RO notified the veteran of the new law in a May 2001 
letter and in the supplemental statement of the case issued 
in March 2002.  He has been sent other letters and 
information concerning evidence needed to support his claims.  
There is no indication that there is any additional evidence 
that could be obtained that would be helpful in 
substantiating these claims.

Factual Background

Service connection for acne of the back and bilateral 
postoperative hammertoes was granted in a January 1983 rating 
decision.  The initial evaluations were 10 percent for the 
acne and a noncompensable rating for the postoperative 
residuals of the hammertoe surgery.  In February 1994, the 
veteran submitted his current claim for increased evaluations 
for his service-connected acne and bilateral postoperative 
residuals of hammertoes.  A May 2001 rating decision added 
folliculitis to the veteran's service-connected acne vulgaris 
and increased the rating to 30 percent.  A March 2002 rating 
decision granted separate 10 percent ratings for the 
veteran's postoperative residuals of bilateral 5th digit 
hammertoe surgery.  

VA treatment records, dating from October 1993 to January 
1997, show the veteran was treated for recurring papules and 
pustules on his face and back, during a VA hospitalization 
for other complaints in February 1994.  In March 1994, he 
complained that his back was itching and that it was worse in 
the summer.  He was not taking medication for his complaints 
at the time.  Examination revealed many pustules in the 
follicular distributions of the back and chest.  There were 
also a few pustules and papules on the face and scalp.  The 
diagnosis was folliculitis versus keratosis pilaris.

During his April 1994 VA dermatology examination, the veteran 
complained that his skin condition was pruritic and worse in 
the summer.  Examination disclosed a large patch of prominent 
follicles covering most of the back.  The area was slightly 
hyperpigmented.  Scattered amongst the prominent follicles 
were numerous minute pustules and occasional inflammatory 
papules on the upper back.  The diagnoses were follicular 
eczema and acne vulgaris.

An April 1994 VA podiatry examination report shows the 
veteran complained of foot pain with prolonged walking or 
standing and an aching discomfort in winters.  He ambulated 
slowly without an antalgic gait.  Examination revealed well-
healed surgical scars over the dorsal aspect of the 5th toe 
of each foot.  There was no tenderness to palpation over the 
scars, nor evidence of any residual hammer toe deformity.  
There was good range of motion at the 5th metatarsophalangeal 
joint.  X-ray studies of both feet were within normal limits 
without evidence of bone or joint pathology.  The diagnosis 
was bilateral hammertoe repair with no evidence of a residual 
functional deficit.

During his June 1996 Travel Board hearing, the veteran 
testified that he had difficulty standing or walking for 
prolonged periods of time because of his foot pain and that 
he was unable to wear dress shoes.  He padded his little toes 
with over-the-counter products.  His back itched a lot and 
that medications did not seem to help.  He was embarrassed to 
take his shirt off because of the skin condition on his back.

An August 1997 VA dermatology examination was consistent with 
the earlier examination.  Color photographs were taken of the 
veteran's back, which revealed areas of hyperpigmentation.  
The diagnosis was chronic pruritic folliculitis secondary to 
post inflammatory hyperpigmentation.

The August 1997 VA orthopedic examination was also consistent 
with the earlier VA examination.  The examiner additionally 
noted small calluses on the dorsal aspect of the 5th digits 
but remarked that there were no unusual callus formations.  
There was no unusual angulation of either foot and there was 
normal alignment of the toes.  There was no voluntary range 
of motion in either 5th digit, with no clinical consequences 
at the time.  The examiner found no objective evidence of the 
veteran's subjective complaints of discomfort.  

The VA dermatologist who examined the veteran in August 2000 
remarked that, based on pictures taken during the August 1997 
VA examination, the veteran's back was unchanged since that 
examination.  There was no evidence of exudation, scaling, 
crusting, ulceration or systemic involvement.  The diagnosis 
was chronic acne vulgaris with extensive chronic 
folliculitis, post-inflammatory hyperpigmentation and 
constant itching.  In a March 2001 addendum, the examiner 
opined that the initial diagnosis was the same as the current 
diagnosis of folliculitis with post-inflammatory 
hyperpigmentation and noted that it was of moderate severity.

An August 2000 VA orthopedic examination shows the veteran's 
complaints of aching pain on the lateral aspects of his feet 
with weather changes.  His symptoms were relieved with 
Motrin.  The examination was consistent with previous VA 
examination reports.  There was full range of motion in both 
ankles and digits, save for the bilateral 5th digits.  The 
diagnoses include bilateral fifth digit hammertoe correction 
with no foot dysfunction; nontender scars of the lateral 
aspect of the feet and healed 5th metatarsal fracture.  The 
examiner opined that foot surgery is initially analogous to a 
foot injury and also opined that the pain in the lateral 
aspect of the left foot was most likely related to an old 
injury to the 5th metatarsal.  In a March 2001 addendum, the 
examiner reiterated that foot surgery was initially analogous 
to a foot injury.  A February 2002 addendum, shows the 
examiner's opinion that each of the veteran's foot disorders 
was moderate in severity.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's chronic acne vulgaris and folliculitis of the 
back has been rated analogous to eczema under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  An unlisted disability will 
be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical location.  
38 C.F.R. § 4.20.  

Diagnostic Code 7806 provides that, when there is constant 
exudation or itching, extensive lesions or marked 
disfigurement, a 30 percent rating is assigned.  With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the eczema is 
exceptionally repugnant, a 50 percent rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

A review of the evidence of record summarized above does not 
establish the presence of any clinical findings which would 
support a rating in excess of 30 percent for the veteran's 
skin disorder.  As noted above, Diagnostic Code 7806 requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant eczema 
to justify a 50 percent evaluation.  On examination in August 
2000, no evidence of exudation, scaling, crusting, ulceration 
or systemic involvement was noted and the veteran has not 
alleged any nervous manifestations.  Moreover, there is no 
evidence from any of the examination reports or the 
photographs obtained on VA examination in August 1997, that 
the veteran's service-connected acne vulgaris and 
folliculitis of the back is exceptionally repugnant.

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's service-connected acne vulgaris and 
folliculitis of the back.

The veteran's postoperative residuals of bilateral 5th digit 
hammertoe surgery are currently analogously rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5284 for residuals of foot 
injuries.  Residuals of foot injuries, which are moderate in 
degree, are rated 10 percent disabling.  A 20 percent rating 
is assigned when the residuals or the injuries are moderately 
severe, and a 30 percent rating is provided when the 
residuals of the foot injuries are severe.  Where there is 
actual loss of use of the foot, a 40 percent evaluation is 
assigned.

There are other compensable disability ratings for foot 
injuries and disabilities under the Schedule; however, the 
Board finds that the veteran's right and left foot 
disabilities are most appropriately evaluated under 
Diagnostic Code 5284, as there is no objective evidence of 
moderate foot pes planus, (Code 5276), claw foot (Code 5278), 
metatarsalgia (Code 5279), severe or postoperative hallux 
valgus (Code 5280), hammer toe in all the toes (Code 5282), 
or malunion or nonunion of the tarsal or metatarsal bones 
(Code 5283).  38 C.F.R. § 4.71a (2000).  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Reviewing the record, the Board finds that the evidence does 
not support a rating in excess of 10 percent for the 
postoperative residuals of hammertoe surgery in either foot.  
The veteran's symptoms primarily consist of pain with 
prolonged standing or walking.  Objective findings show that 
he does not have an antalgic gait, or any tenderness on 
palpation.  Range of motion in both ankles and digits 1 
through 4 of the feet is normal, and while there is no 
voluntary range of motion in the bilateral 5th digits, the 
August 1997 examiner noted that this was of no clinical 
consequence.  There is no unusual callus formation or 
angulation of either foot and the alignment of the toes is 
normal.  The August 2000 examiner, in the February 2002 
addendum, opined that the veteran's foot disorders were 
moderate in severity.  Therefore, considering the whole 
disability picture, the Board finds that the criteria for a 
10 percent rating for each foot most accurately reflects the 
veteran's level of impairment, as the evidence of record does 
not show that his disabilities are moderately severe or 
severe which is necessary for higher evaluations.  38 C.F.R. 
§ 4.7.

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  In 
this circumstance, while the veteran subjectively complains 
of foot pain, the objective evidence shows that there is full 
range of motion in both ankles and in bilateral digits 1 
through 4.  While no voluntary range of motion was found in 
the bilateral 5th digits during the August 1997 and August 
2000 examinations, it is of no clinical consequence.  
Therefore, taken as a whole, the evidence of record does not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for higher ratings.

The Board finds that the veteran's disabilities are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's acne and folliculitis of the back and his 
postoperative residuals of bilateral 5th digit hammertoe 
surgery have not necessitated frequent periods of 
hospitalization and there is no objective evidence that they 
have resulted in marked interference with his employment.  


ORDER

Increased evaluation for acne and folliculitis of the back is 
denied.

Increased evaluations for postoperative residuals of 
bilateral 5th digit hammertoe surgery are denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

